Per Curiam.

The proof was insufficient to establish that defendant was engaged in the business of dealing in junk. Insofar as the ordinance attempts to classify all automobiles in need of more than minor repairs as junk, and the repairman a junk dealer, ipso facto, it is invalid. (Town of Starkey v. Hill, 57 Misc 2d 719.)
Furthermore, a Court of Special Sessions has no authority to issue a mandatory injunction to cease and desist the conduct of a business.
The judgment of conviction should be unanimously reversed on the law and facts, complaint dismissed and fine remitted.
Concur — Hogan, P. J., G-tjlotta and Gliokman, JJ.
Judgment reversed, etc.